893 F.2d 400
282 U.S.App.D.C. 193
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.EVERGREEN TRAILS, INC., et al., Petitioners,v.INTERSTATE COMMERCE COMMISSION and the United States of America.
No. 89-1024.
United States Court of Appeals, District of Columbia Circuit.
Jan. 11, 1990.

Before WALD, Chief Judge, RUTH B. GINSBURG, Circuit Judge, and SPOTTSWOOD W. ROBINSON, III, Senior Circuit Judge.
JUDGMENT
PER CURIAM.


1
This petition for review of an Interstate Commerce Commission declaratory order was briefed and argued by counsel for the parties.  We have fully considered the issues presented and are satisfied that appropriate disposition of this matter does not warrant a published opinion.  See D.C.Cir.R. 14(c).  Finding no legally cognizable basis for petitioners' claim of aggrievement, we have no cause to disturb the Commission's order.   See, e.g., Transwestern Pipeline Co. v. FERC, 747 F.2d 781, 787 (D.C.Cir.1984);  Baltimore Gas & Electric Co. v. ICC, 672 F.2d 146, 149 (D.C.Cir.1982).  Accordingly, it is


2
ORDERED and ADJUDGED that the petition for review be dismissed.